Order entered June 29, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00567-CV

                             DARLENE C. AMRHEIN, Appellant

                                                 V.

  ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellees

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02654-2017

                                             ORDER
       Before the Court is appellant’s June 19, 2018 “supplement to notice of appeal and docket

statements as needed to supplement issues.” It appears appellant is concerned about the record

being filed and her ability to meet deadlines in this Court.

       We note the record is not due until September 11, 2018, and the briefing deadlines are not

triggered until the complete appellate record is filed. See TEX. R. APP. P. 35.1(a), 38.6(a).

Accordingly, to the extent appellant seeks an extension of time to file her brief, we DENY the

request as premature.


                                                       /s/     DAVID EVANS
                                                               JUSTICE